department of the treasury int ernal revenue service washington d c date of f i c e of c h i e f c ou n s e l number release date cc corp b06 tl-n-3230-00 uilc internal_revenue_service national_office field_service_advice memorandum for assistant district_counsel cc wr sca ln attn from jasper l cummings jr associate chief_counsel corporate cc corp subject carryback of specified liability expenses this field_service_advice responds to your memorandum dated date field_service_advice is not binding on examination or appeals and is not a final case determination this document is not to be used or cited as precedent disclosure statement field_service_advice is chief_counsel_advice and is open to public inspection pursuant to the provisions of sec_6110 the provisions of sec_6110 require the service to remove taxpayer identifying information and provide the taxpayer with notice of intention to disclose before it is made available for public inspection sec_6110 and i sec_6110 also authorizes the service to delete information from field_service_advice that is protected from disclosure under u s c sec_552 b and c before the document is provided to the taxpayer with notice of intention to disclose only the national_office function issuing the field_service_advice is authorized to make such deletions and to make the redacted document available for public inspection accordingly the examination appeals or counsel recipient of this document may not provide a copy of this unredacted document to the taxpayer or their representative the recipient of this document may share this unredacted document only with those persons whose official tax_administration duties with respect to the case and the issues discussed in the document require inspection or disclosure of the field_service_advice legend date date x y dollar_figurea dollar_figureb dollar_figurec dollar_figured dollar_figuree dollar_figuref dollar_figureg issue sec_1 whether the consolidated_group of which x is the parent the x group may carry back any portion of its consolidated_net_operating_loss cnol ten years as a specified liability sl loss for the tax_year ending on date where x incurred sl expenses during the year and had positive separate_taxable_income for such year to what extent may the x group carry back a portion of its cnol ten years as a sl loss for the tax_year ending on date where a x incurred sl expenses during the year and had net negative separate_income for such year b y another member of the group had net negative separate_income no portion of which was attributable to sl expenses and c the sum of the net negative separate incomes of x and y is greater than the cnol of the x group conclusion sec_1 it is the position of the service that no portion of the sl expenses of a member of a group can constitute an sl loss of the group where that member has positive separate_taxable_income therefore the x group may not carry back any portion of its cnol ten years as an sl loss for the tax_year ending on date the service has not yet established a final position on the portion of the cnol of the x group for the tax_year ending on date that can be carried back ten years as an sl loss under the circumstances described above establishing such a position by the field_service_advice procedure is inappropriate such position however can be established through the technical_advice procedure therefore you may wish to consider submitting a request for technical_advice facts in its taxable_year ending on date the consolidated_net_operating_loss acnol of the consolidated_group of which x was the parent the x group was approximately dollar_figured in that same year x s specified liability asl expenses exceeded dollar_figured however x s separate_taxable_income within the meaning of treas reg ' even adjusted to include the consolidated items eliminated in the calculation of that separate_taxable_income see treas reg ' 79a a was positive in its taxable_year ending on date the cnol of the x group was dollar_figuree in that same year x s negative separate_taxable_income was dollar_figurec all of which was attributable to sl expenses x s separate net_operating_loss within the meaning of treas reg ' 1502-79a a was dollar_figureb which is less than dollar_figurec x’s portion of the cnol within the meaning of treas reg ' 1502-79a a was dollar_figurea which is less than dollar_figureb in addition y was a member of the x group its negative separate_taxable_income was dollar_figureg its separate net_operating_loss was dollar_figuref none of y s loss was attributable to sl expenses law and analysis year ending on date for the tax_year ending on date x had specified liability sl expenses as defined in i r c ' f sec_172 as then in effect provided that the term specified_liability_loss means the sum of the following amounts to the extent taken into account in computing the net_operating_loss for the taxable_year a any amount allowable as a deduction under sec_162 or sec_165 which is attributable to - i product_liability or ii expenses_incurred in the investigation or settlement of or opposition to claims against the taxpayer on account of product_liability sec_172 provides that the amount of the specified_liability_loss for any taxable_year shall not exceed the amount of the net_operating_loss for such taxable_year sec_172 provides in the case of a taxpayer which has a specified_liability_loss as defined in subsection f for a taxable_year such specified_liability_loss shall be a net_operating_loss_carryback to each of the taxable years preceding the taxable_year of such loss thus the x group sought to carry back ten years a portion of its consolidated_net_operating_loss cnol equal to the amount of x’s sl expenses the position of the service is that if a member incurring sl expense had positive separate_taxable_income sti then its sl expenses have been absorbed in determining its sti in that case there is no sl loss to be carried back as part of the cnol in order for a group to calculate its consolidated_taxable_income or loss within the meaning of sec_1_1502-11 for a taxable_year each member of the group must first calculate its sti sec_1_1502-12 expressly provides that sti includes a case in which deductions exceed gross_income ie separate taxable loss the sti of each member of the group is then aggregated as the first step in arriving at the consolidated_taxable_income or loss of the group sec_1_1502-11 and sec_1_1502-21a under sec_1_1502-12 sti is computed in accordance with the provisions of the code covering the determination of taxable_income of separate corporations subject_to various modifications such modifications include the exclusion of those items specifically listed for determination on a consolidated basis as such those items not separately listed for determination on a consolidated basis are computed on a member by member basis the position of the service is that sl expenses are not an item specifically listed for determination on a consolidated basis thus sl expenses are deducted in order to arrive at the sti of the member that incurred such expense consequently if the sti of a member is positive ie it does not have a separate taxable loss then it cannot have an sl loss for that year under these circumstances such a member does not contribute an sl loss to the group’s cnol because those expenses have already been consumed by the current income of that member in its taxable_year ending on date x has positive separate_taxable_income within the meaning of treas reg ' thus the position of the service is that such expenses were not available to be carried back as part of the cnol of the x group see 111_tc_294 see also 208_f3d_452 4th cir we note that the sixth circuit reversed the tax_court in the case of 209_f3d_901 6th cir the sixth circuit held that sl expenses are calculated on a consolidated basis under that rationale it is irrelevant that a member incurring sl expenses had positive separate_taxable_income however x is not located in a state under the jurisdiction of the sixth circuit therefore the sixth circuit s decision is not controlling with respect to x and we are not required to follow it year ending on date in its taxable_year ending on date x had negative separate_taxable_income within the meaning of treas reg ' of dollar_figurec a separate net_operating_loss within the meaning of treas reg ' 1502-79a a of dollar_figureb and its portion of the cnol was dollar_figurea within the meaning of treas reg ' 1502-79a a under treas reg ' 1502-79a a a member determines its separate net_operating_loss by increasing or decreasing its separate_taxable_income or loss within the meaning of treas reg ' by the portion of the consolidated items attributable to it to determine its portion of the cnol a member multiplies the cnol by a fraction the numerator of the fraction is the separate net_operating_loss of that member and the denominator is the sum of the separate net operating losses of all members having such losses in this case x’s sl expenses exceeded its negative separate_taxable_income which exceeded its separate net_operating_loss which exceeded its portion of the cnol in addition y had a loss computed on a separate basis y s loss was not attributable to sl expenses you have asked us the appropriate method for calculating the amount of sl expenses_incurred by x in the tax_year ending on date that the x group may carry back as part of its cnol the service has not formally developed a position on this issue therefore you may wish to consider submitting a request for technical_advice case development hazards and other considerations as noted above the service has not established a position on the issue of whether to use negative separate_taxable_income separate net_operating_loss or some other amount such as portion of the cnol of a member to determine the amount of the sl expenses of that member that may be carried back we note however that in 208_f3d_452 4th cir the 4th circuit appears to have adopted the separate net_operating_loss of a member as the i r c ' f nol limitation amount in tam the service arguably took the position that the nol limitation under sec_172 is the portion of the cnol attributable to that member under this approach x’s nol limitation would be dollar_figurea we understand that your position is that the x group may only carry this portion of its cnol back ten years as an sl loss however the facts of the tam were that the member with sl expenses had positive separate_taxable_income in other words it did not specifically address a fact pattern in which a the member incurring the sl expenses had a net negative separate_income b there was another member of the group with a net negative separate_income but no sl expenses and c the sum of the net negative separate incomes was greater than the cnol thus notwithstanding the broad language of the tam we do not believe that it addresses the fact pattern at issue here as also noted above the service has not established a position on the issue of allocating the cnol between a member having a loss with sl expenses and a member having a loss without sl expenses where the sum of such expenses exceeds the cnol we note however that the tax_court adopted an allocation formula in an analogous situation in 111_tc_105 the norwest court addressed the carryback of bank bad_debt losses in a consolidated_group with some bank members and other members that were not banks like sl expenses bank bad_debt losses can be carried back ten years sec_172 in the case of norwest there were members with bank bad_debt losses and some members including banks with losses other than bank bad_debt losses in determining the portion of the cnol that was attributable to bank bad_debt losses and thus could be carried back ten years the tax_court applied an allocation formula like the one described in treas reg ' 1502-79a under this approach the tax_court determined the portion of the cnol to be allocated to a member with bank bad_debt losses the tax_court held that the group should not be allowed a ten-year nol_carryback for the bad_debt of a bank to the extent that bad_debt_loss exceeds the portion of the cnol attributable to that member we recognize that the norwest case would provide support for a similar allocation approach in this case please call if you have any further questions by jasper l cummings jr associate chief_counsel steven j hankin special counsel associate chief_counsel corporate
